DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on March 22, 2021, in which claims 1, 3-9, 12-16, 25-26 and 28-32 are presented for examination. Claims 2, 10-11, 17-24 and 27 have been cancelled. Claims 28-32 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “the impact test line”, there is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites “wherein the at least one opening is positioned below the impact test line of the protective shell”, which is indefinite and ambiguous since it does not 

Claim 29 recites in lone 2 on page 6, “wherein the at least one opening is positioned below the impact test line of the protective shell and behind the ear of a user when the helmet is worn by the user”, this limitation is dependent upon the user, since every user has a face structure. For example someone may have a long face in which their ear placement would be different than, someone with a shorter face, similarly a user’s ear may sit lower or higher than another user. A claim may be rendered indefinite by reference to an object that is variable, such as a wearer’s body.  See MPEP 2173.05(b) II.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (2015/0000012) in view of Jeng (5,337,421).
Regarding claim 14, Ikeda teaches, a helmet (1, [0025], figure 1) comprising: a protective shell shaped to protect a head of a user (1 is a protective shell shaped to protect a head of a user, [0025], figure 1), the protective shell having an exterior surface, an interior surface (1 has 2 and the interior of 3 shown in figure 6, [0025], figures 1, 4 and 6, see also annotated figure 7), at least one top vent at a top of the protective shell (21a-21c/4a-4c are at the top of 1, [0026], [0033], figures 1, 4 and 6) and at least two rear vents at a rear end of the protective shell (54a/54b/54c/54d are at an annotated rear end of 1, [0039], [0049], annotated figure 5), the rear end comprising 
While Ikeda discloses that air “passes through the rear edge connecting sections 54 and then is exhausted from the rear opening 23 to the outside of the helmet 1”, see [0052], and figure 7, Ikeda fails to teach, the at least two rear vents each extending from the exterior surface to the interior surface.
Jeng, a helmet with vents and channels, Abstract, teaches, the at least two rear vents each extending from the exterior surface to the interior surface (at least two rear 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the at least two rear vents as each extending from the exterior surface to the interior surface as taught by Jeng; in order to provide the rear vents with a direct outlet/ to directly pass from the at least two rear vents to the exterior surface of the protective shell, which would provide the user additional comfort since the exit of air would follow a direct path out.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (2015/0000012) in view of Jeng (5,337,421) in view of Liao (6,061,834).
Regarding claim 15, the combined references teach, the at least one top vent (21a-21c/4a-4c, [0026], [0033], figures 1, 4 and 6).
While Ikeda discloses in [0027], “In at least one of the front openings 21, an adjusting unit to adjust the size or area of the opening such as a shutter, not shown, is disposed”, the combined references fail to teach, further comprising an air scoop attached to the protective shell above the at least one top vent, wherein the air scoop is detachable from the protective shell.
Liao, a safety helmet, Abstract and Col. 1 ln. 41-45, teaches, an air scoop is attached to the protective shell above the at least one top vent (3 is attached to 1 above 7 as shown in figure 3, Col. 2 ln. 46-63, figures 2 and 3), wherein the air scoop is detachable from the protective shell (3 is detachable from 1, figure 2, Col. 2 ln. 33-45).

Regarding claim 16, the combined references teach, wherein the protective shell includes an exterior shell and an interior shell (1 of Ikeda has an exterior shell 2 and interior shell 3, see figures 1 and 4), the air scoop (Liao, 3, figures 2 and 3).
The combined references fail to teach, the air scoop has a plurality of tabs that fit between the exterior shell and the interior shell.
However, Liao further teaches, the air scoop has a plurality of tabs that fit between the exterior shell and the interior shell (Liao’s 3 has a plurality of 5 that fit between 1 and 8, figure 3, Col. 2 ln. 46-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the plurality of tabs to the air scoop that fit between the exterior shell and the interior shell as further taught by Liao; in order to provide the air scoop as being detachable and would allow the user to rotate the scoop in order to “prevent the cold air from flowing into the helmet and to avoid water leakage, Abstract.
The combined references teach, the air scoop has a plurality of tabs that fit between the exterior shell and the interior shell (Liao’s 3 has a plurality of 5 that fit 

Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable Caldwell (3,797,040) in view of Hardy, lll (2012/0260403)[Hardy] in view of Yagi (6,154,887) in view of Jeng (5,337,421).
Regarding claim 29, Caldwell teaches, a helmet (8, Abstract, figure 1) comprising: a protective shell shaped to protect a head of a user (8 is shaped to protect a head of a user, figure 1), the protective shell having an exterior surface, an interior surface, at least on one opening extending from the exterior surface to the interior surface (8 has an exterior and an interior in which 42 extends from the exterior to the interior, figure 1, Col. 3 ln. 37-48), wherein the at least one opening is sized and shaped to receive a U-lock5 DM2\13802389.1U.S. Patent App. No. 14/932,517Docket No.: G3723-00001 Atty. Docket No.: G3723-00001Response to Final Office Action mailed December 23, 2020therethrough (42 is opening is sized and shaped to receive a U-lock therethrough, figure 1, Col. 3 ln. 37-48), and wherein the at least one opening is positioned below the impact test line of the protective shell and behind the ear of a user when the helmet is worn by the user (42 is capable of being positioned below the impact test line of 8 and is positioned behind the ear of a user when 8 is worn by the user, figure 1), at least one detachable cap sized and shaped to fit the at least one opening (48 is detachable by way of 46 and is sized and shaped to fit 42, figure 1, Col. 3 ln. 37-48, 48 is detachable by way of 46 in as much as applicant has claimed), wherein the at least one detachable cap has a lip protruding from an exterior surface of the at least one detachable cap, and a cavity beneath the lip (“In other words, this door or lid, also referred to as flap, would be substantially the same as the one set forth in detail except 
Regarding the claim language “wherein the at least one opening is positioned below the impact test line of the protective shell”, Caldwell discloses the at least one opening, while Caldwell does not specifically disclose that the at least one opening is positioned below the impact test line of the protective shell, as claimed, since the claims are drawn to the opening and Caldwell meets all structural limitations of the helmet, it is expected that Caldwell meets the limitations regarding the impact test line.
While Caldwell discloses that 48 is sized and shaped to fit 42 and that 46 retains 42, see above, Caldwell fails to teach, a plurality of vents, each of which extending from the exterior surface to the interior surface, at least one detachable cap sized and shaped to fit into the at least one opening, and a tether for retaining the at least one 
Hardy, a protective helmet with an opening and detachable cap, Abstract, teaches, at least one detachable cap sized and shaped to fit into the at least one opening (28 is sized and shaped to fit into 26, “The ear hole cover 28, for example, has a main body 30 that inserts into the ear hole 26”, [0017], figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the at least one detachable cap of Caldwell, as being sized and shaped to fit into the at least one opening as taught by Hardy in order to provide the opening to be completely closed due to the detachable cap being inserted into the opening while maintaining a secure fit, [0017], here by completely closing the opening provides the user the ability to close the hole to “reduce the entry of dirt”, [0017], into the helmet during use.
The combined references fail to teach, a plurality of vents, each of which extending from the exterior surface to the interior surface, a tether for retaining the at least one detachable cap such that the at least one detachable cap is operatively coupled to the helmet when detached, wherein the tether is attached to the at least one detachable cap and to the protective shell.
Yagi teaches, a tether for retaining the at least one detachable cap such that the at least one detachable cap is operatively coupled to the helmet when detached (“a cloth string (connection member) 65 put through a hole (insertion through portion) 63 made in a side surface portion of the crown 55, and a clip 33 provided on one end of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the protective shell of Caldwell, the tether as taught by Yagi; in order to keep the cap attached to the helmet when not in use. 
The combined references teach, the at least one detachable cap is operatively coupled to the helmet when detached (48 of Caldwell as combined above as taught by Hardy’s 28 is operatively coupled to 8 of Caldwell when detached, as combined above as taught by Yagi).
The combined references fail to teach, a plurality of vents, each of which extending from the exterior surface to the interior surface.
Jeng, a protective helmet with vents and channels, Abstract, teaches, a plurality of vents, each of which extending from the exterior surface to the interior surface (23 in which each 23 extends from the exterior of 1 to the interior surface 30, Col. 2 ln. 49-54, Col. 3 ln. 39-49, figures 1-3).

Regarding claim 32, the combined references teach, wherein the at least one opening is circular (Caldwell, 42 is circular, Col. 3 ln. 37-48, figure 1), further comprising a circular ring covering a sidewall of the opening (Caldwell, 44 is a circular ring covering the sidewall of 42, figure 1, Col. 3 ln. 37-48 see also Col. 2 ln. 54-58).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (3,797,040) in view of Hardy, lll (2012/0260403)[Hardy] in view of Yagi (6,154,887) in view of Jeng (5,337,421) in view of Wang (4,744,106).
Regarding claim 30, the combined references teach, one of the at least one detachable cap (Caldwell 48 as combined above as taught by Hardy), the helmet (Caldwell, 8, figure 1) and the at least one opening (Caldwell, 42, figure 1).
The combined references fail to teach, wherein one of the at least one detachable cap or the helmet has a first magnet, and the other of the at least one detachable cap or helmet has a ferrous member or a second magnet, positioned so that the first magnet and the ferrous member or second magnet holds the at least one detachable cap in the at least one opening.
Wang teaches, wherein one of the cap or the helmet has a first magnet (12 has a first magnet 12B), and the other of the cap or helmet has a ferrous member or a second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the at least one detachable cap of the combined references, a first magnet to the cap and a second magnet to the helmet as taught by Wang; in order to provide the user with added first and second magnets that would ensure retention of the cover inside the opening, Col. 2 ln. 45-46.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (3,797,040) in view of Hardy, lll (2012/0260403)[Hardy] in view of Yagi (6,154,887) in view of Jeng (5,337,421) in view of Wagner et al. (4,621,441)[Wagner].
Regarding claim 31, the combined references teach, the exterior shell (Caldwell, 8, figure 1) and the at least one opening (Caldwell, 42, Col. 3 ln. 37-48, figure 1).
The combined references fail to teach, further comprising a ledge formed in the exterior shell in the at least one opening, wherein the inner diameter of the ledge is smaller than the inner diameter of the at least one opening.
Wagner, a wearable article with an opening with a detachable structure, Abstract, teaches, a ledge formed in the exterior shell in the at least one opening, wherein the inner diameter of the ledge is smaller than the inner diameter of the at least one 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the exterior shell in the at least one opening of the combined references, a ledge with inner diameter of the ledge being smaller than the inner diameter of the at least one opening as taught by Wagner; in order to provide additional security for the cap since the ledge would allow the detachable cap mate with the at least one opening.

Allowable Subject Matter
Claims 1, 3-9, 12-13, 25-26 and 28 allowed.


Response to Arguments
Applicant’s arguments, filed March 22, 2021, with respect to the rejection(s) of claim(s) 14 under 35 USC 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above. 
Regarding Applicant’s argument of claim 14, Applicant’s argument states “As amended, Claim 14 includes the limitations discussed above with respect to Claim 1 and is thus allowable over the referenced prior art for the same reasons described above, without recourse to the additional patentable features recited therein”, however Examiner notes that claim 14 does not include the same limitations as claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732